Citation Nr: 0904316	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  05-38 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for recurrent 
headaches.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a left shoulder 
disorder.

4.  Entitlement to service connection for a right shoulder 
disorder.

5.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disorder.

7.  Entitlement to a temporary total convalescent rating for 
treatment of a service-connected disability.

8.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from October 1982 to 
October 1985, and from March 2003 to May 2004.  Further, the 
record indicates he had additional service in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated in June 2005 and 
August 2007 by the Department of Veterans' Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi. 

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in September 2008.  A 
transcript of this hearing has been associated with the 
veteran's VA claims folder.

Service connection was previously denied for a right knee 
condition by a September 2002 rating decision.  The veteran 
was informed of that decision, including his right to appeal, 
and did not appeal.  Although the RO appears to have made an 
implicit determination that new and material evidence has 
been received, in that it has adjudicated the merits of the 
underlying service connection claim, the Board must find new 
and material evidence in order to establish its jurisdiction 
to review the merits of a previously denied claim.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 
05-92.

For the reasons addressed in the REMAND portion of the 
decision below, the Board concludes that additional 
development is required regarding the veteran's claims of 
service connection for a low back disorder, a left shoulder 
disorder, and bilateral carpal tunnel syndrome.  The Board 
also finds that new and material evidence has been received 
to reopen the right knee claim, but that additional 
development is required regarding the underlying service 
connection issue.  Accordingly, these issues will be REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if additional 
action is required on his part.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the claims decided by this 
decision have been completed.

2.  The record does not reflect the veteran had recurrent 
headaches and/or a right shoulder disorder during his 1982 to 
1985 period of active service.

3.  Recurrent headaches and a right shoulder disorder were 
noted at the time of the veteran's entry into his 2003 to 
2004 period of active duty, and the competent medical 
evidence does not reflect either disability, to include 
shoulder arthritis, was aggravated as a result of this 
period.

4.  Service connection was previously denied for a right knee 
condition by a September 2002 rating decision.  The veteran 
was informed of that decision, including his right to appeal, 
and did not appeal.  

5.  The evidence received since the last prior denial of 
service connection for a right knee disorder was not 
previously submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim, is 
not cumulative or redundant of the evidence of record at the 
time of the last prior final denial, and raises a reasonable 
possibility of substantiating the claim.

6.  The veteran had surgery on his right shoulder, a 
nonservice-connected disability, in 2004, and required 
convalescence following this procedure.

7.  The veteran's service-connected PTSD is not manifested by 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.


CONCLUSIONS OF LAW

1.  Recurrent headaches were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2008).

2.  A right shoulder disorder was not incurred in or 
aggravated by active service and arthritis may not be 
presumed to be.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.306, 3.307, 3.309 (2008).

3.  New and material evidence having been received to reopen 
the claim of entitlement to service connection for a right 
knee disorder, the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2002).

4.  The criteria for a temporary total rating for treatment 
of a service-connected disability that required convalescence 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.29, 4.30 (2008).

5.  The criteria for an initial rating in excess of 50 
percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 
4.130, Diagnostic Code 9411(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

With respect to the PTSD claim, the Board observes that it is 
an appeal from the initial rating assigned after the 
establishment of service connection.  In Dingess v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006), the United States 
Court of Appeals for Veterans Claims (Court) held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case is satisfied.  See also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. 
App. 128 (2008).

The Board further observes that the Court recently issued a 
decision in the case of Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), regarding the information that must be provided to 
a claimant in the context of an increased rating claim.  As 
this case does not apply to initial rating cases, further 
discussion of its provisions is not required. 

In regard to the other appellate claims, the Board observes 
that the veteran was sent pre-adjudication notice in accord 
with Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) by 
letters dated in June and November 2004.  He was also sent 
additional notification by a March 2006 letter.  Taken 
together, these letters informed the veteran of the evidence 
necessary to substantiate his current appellate claim, what 
information and evidence he must submit, and what information 
and evidence will be obtained by VA.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
holding in Quartuccio, supra.  Further, the March 2006 letter 
contained the specific information regarding disability 
rating(s) and effective date(s) mandated by the holding in 
Dingess, supra.  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

The Board further observes that, during the pendency of this 
appeal, the Court issued a decision in the appeal of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which established 
significant new requirements with respect to the content of 
the notice necessary for those cases involving the reopening 
of previously denied claims.  Specifically, the Court held 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought by the claimant.  
However, for the reasons stated below the Board concludes 
that new and material evidence has been received to reopen 
the right knee claim.  As such, there is no prejudice to the 
veteran based upon any notice deficiency regarding the new 
and material evidence aspect of this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also  38 C.F.R. § 20.1102 (harmless 
error).  In view of the foregoing, the Board finds that the 
appellant was notified and aware of the evidence needed to 
substantiate his claims and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All relevant medical records are in 
the claims file, to include records from the Social Security 
Administration (SSA).  Nothing in the record indicates the 
veteran has identified the existence of any relevant evidence 
that has not been obtained or requested.  He has had the 
opportunity to present evidence and argument in support of 
his claims, to include at the September 2008 Board hearing.  
Further, he was accorded VA medical examinations in February 
2005, March 2005 and June 2007.  Consequently, the Board 
concludes that the duty to assist has been satisfied.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

I.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Active service includes any period of active duty for 
training (ACDUTRA) during which the individual was disabled 
from a disease or an injury incurred in the line of duty, or 
a period of inactive duty training during which the veteran 
was disabled from an injury incurred in the line of duty or 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident occurring during such training.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA 
includes full-time duty in the Armed Forces performed by the 
Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 
C.F.R. § 3.6(c).  Inactive duty training includes duty, other 
than full-time duty, prescribed for the Reserves.  38 
U.S.C.A. § 101(23)(A).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

With respect to the veteran's claims of service connection 
for recurrent headaches and a right shoulder disorder, the 
record does not reflect the veteran had any such complaints 
during his 1982 to 1985 period of active service.  For 
example, his upper extremities and neurologic condition were 
clinically evaluated as normal on his October 1985 expiration 
of term of service examination, as well as subsequent Reserve 
examinations conducted in August 1986, June 1991, and January 
1997.  Moreover, on concurrent Reports of Medical History to 
these Reserve examinations, the veteran checked the box to 
indicate he had not experienced frequent or severe headache, 
nor painful or "trick" shoulder or elbow.  

In addition, no competent medical opinion is of record which 
relates either the recurrent headaches or the right shoulder 
disorder to the veteran's first period of active duty.  
Moreover, the Board concludes that no development on this 
matter is warranted in this case.  In the absence of evidence 
of in-service incurrence or aggravation of the claimed 
disability, referral of this case for an opinion as to 
etiology would in essence place the examining physician in 
the role of a fact finder.  This is the Board's 
responsibility.  In other words, any medical nexus opinion 
would not be supported by what actually occurred in service.  
Simply put, there is no relevant complaint or clinical 
finding for a clinician to link the claimed disabilities to 
the veteran's military service.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (a 
medical opinion that is based on the veteran's recitation of 
medical history, and unsupported by clinical findings, is not 
probative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (A 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty); Black v. Brown, 5 Vet. 
App. 177, 180 (1995) (A medical opinion is inadequate when 
unsupported by clinical evidence).  

With respect to the 2003 to 2004 period of active duty, the 
Board observes that recurrent headaches and a right shoulder 
disorder were noted at the time of the veteran's entry into 
this period of active duty.  Specifically, a March 2003 pre-
deployment examination noted his complaints of headaches and 
right shoulder pain (which was attributed to tendonitis).  
Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For 
veterans who served during a period of war or after December 
31, 1946, clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service, 
and clear and unmistakable evidence includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened.  Davis v. Principi, 
276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  Further, the 
usual effects of medical and surgical treatment in service, 
having the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

In this case, the veteran's service records reflect he was 
treated for multiple complaints of headaches and shoulder 
pain during the 2003 to 2004 period of active service.  
However, no competent medical opinion is of record to the 
effect that either the pre-existing recurrent headaches or 
right shoulder disorder were aggravated by military service; 
i.e., that either disability underwent a permanent increase 
in severity beyond normal progression as a result of this 
service.  Rather, competent medical opinions are of record 
that are against such findings; specifically, an April 2005 
addendum to the March 2005 VA neurologic examination, and a 
May 2005 addendum to the February 2005 VA joints examination.  
The March 2005 neurologic examination diagnosed ice pick 
migraine.  The April 2005 addendum contains the examiner's 
conclusion that it was unlikely that the period of service 
permanently aggravated an underlying headache disorder in the 
absence of head trauma, of which there was no mention in the 
service treatment records.  The examiner noted that triggers 
such as heat, exertion, or stress that may have contributed 
to headache exacerbation during deployment was not expected 
to cause permanent effects.  As to the right shoulder claim, 
the February 2005 joints examination resulted in diagnoses of 
status post arthroscopic acromionectomy and debridement of 
the right shoulder and impingement syndrome of both 
shoulders.  In the May 2005 addendum, the examiner concluded 
that based on statements in the record and statements given 
by the veteran, he may have experienced a temporary 
aggravation of the osteoarthritis in the acromioclavicular 
joint and of the impingement syndrome while deployed in Iraq, 
but it was not felt that such resulted in any permanent 
aggravation.  The examiner did not believe that the veteran's 
experience during the deployment resulted in his surgery.  He 
felt that it was more likely than not due to the problems 
which existed in his right shoulder prior to this deployment 
and persisted during and following it.

In view of the foregoing, the Board must find that recurrent 
headaches and a right shoulder disorder were noted at the 
time of the veteran's entry into his 2003 to 2004 period of 
active duty, and the competent medical evidence does not 
reflect either disability was aggravated as a result of this 
period.  Accordingly, service connection must be denied for 
these disabilities.

II.  New and Material Evidence

Service connection was previously denied for a right knee 
condition by a September 2002 rating decision.  The veteran 
was informed of that decision, including his right to appeal, 
and did not appeal.  Consequently, that decision is now 
final.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Further, the Court has also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence presented since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. 
§ 3.156(a) provide that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. Part 3 (2008); see also 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001).

The September 2002 rating decision essentially denied service 
connection for the right knee because the evidence did not 
show the veteran currently had a chronic disability.  
However, the evidence added to the record since that decision 
includes various records of treatment for right knee pain, 
and findings of osteoarthritis of both knees as noted on an 
August 2006 SSA decision.  Moreover, the evidence submitted 
to reopen a claim is presumed to be true for the purpose of 
determining whether new and material evidence has been 
submitted, without regard to other evidence of record.  Duran 
v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

In view of the foregoing, the Board finds that the evidence 
received since the last prior denial of service connection 
for a right knee disorder was not previously submitted to 
agency decisionmakers, relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial, and raises a reasonable possibility 
of substantiating the claim.  As such, new and material 
evidence has been received pursuant to 38 C.F.R. § 3.156(a).

Adjudication of the veteran's claim does not end with the 
finding that new and material evidence has been received.  
The Board must now address the merits of the underlying 
service connection claim.  For the reasons detailed in the 
REMAND portion of the decision below, the Board finds that 
additional evidentiary development is required for the 
equitable disposition of this case.

III.  Temporary Total Rating

Temporary total compensation ratings are allowed pursuant to 
38 C.F.R. § 4.30, which provides that a total compensation 
rating will be assigned without regard to other provisions of 
the rating schedule when it is established by report at 
hospital discharge (regular discharge or release to non-bed 
care) or outpatient release that entitlement is warranted, 
effective the date of hospital admission or outpatient 
treatment and continuing for a period of 1, 2 or 3 months 
from the first day of the month following such hospital 
discharge or outpatient release.

Total ratings will be assigned under 38 C.F.R. § 4.30 if 
treatment of a service- connected disability resulted in: (1) 
Surgery necessitating at least one month of convalescence; 
(2) Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
or (3) Immobilization by cast, without surgery, of one major 
joint or more.  38 C.F.R. § 4.30(a).

Extensions of 1, 2 or 3 months beyond the initial three 
months may be made by applying the same criteria.  38 C.F.R. 
§ 4.30(b).

In this case, the veteran's claim is in regard to a surgical 
procedure he had on his right shoulder in 2004 which required 
convalescence.  However, for the reasons stated above, the 
Board has determined that service connection is not warranted 
for a right shoulder disorder.  Section 4.30 of 38 C.F.R. 
does not provide for a temporary total rating for a 
nonservice-connected disability.  Therefore, this claim must 
be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994) (when the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law).



IV.  Increased Rating

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Diagnostic Code 9411 provides that PTSD is evaluated under 
the general rating formula used to rate psychiatric 
disabilities other than eating disorders.  38 C.F.R. § 4.130.

When a mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication, a noncompensable (zero percent) evaluation is 
warranted.  Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication warrants a 10 percent evaluation. 

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

In addition, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment. 38 
C.F.R. § 4.126(b).

In the instant case, the Board finds that the veteran does 
not meet or nearly approximate the criteria for a rating in 
excess of 50 percent for his service-connected PTSD.

The Board does acknowledge, as an initial matter, that 
veteran's PTSD is manifested, in part, by anxiety, depression 
and chronic sleep impairment.  However, as noted above, such 
symptomatology is actually associated with the criteria for a 
30 percent rating under Diagnostic Code 9411.  As such, it 
does not provide a basis for a rating in excess of 50 
percent.

The veteran's service-connected PTSD is not manifested by 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

Treatment records dated in July 2004 noted that the veteran 
had no history of suicide attempts.  Subsequent treatment 
records, including those dated in August 2004, September 
2004, February 2005, November 2006, September 2007, February 
2008, and July 2008 found that the veteran had no suicidal or 
homicidal ideation.  He also denied suicidal and homicidal 
ideation at the June 2007 VA examination.  Therefore, his 
PTSD has not resulted in suicidal ideation.

A thorough review of the competent medical evidence does not 
reflect the veteran experiences obsessional rituals which 
interfere with routine activities.

The Board also finds that the veteran's PTSD has not resulted 
in his speech being intermittently illogical, obscure, or 
irrelevant.  For example, treatment records, including those 
dated in August 2004, September 2004, February 2005, November 
2006, June 2007, September 2007, February 2008, and July 2008 
found the veteran's speech to be of normal rate and tone.  
Similarly, the June 2007 VA examination found that the 
veteran's speech had normal volume, amount, rate, and rhythm.

A thorough review of the competent medical evidence does not 
reflect any evidence that the veteran's PTSD has resulted in 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively.  For 
example, the August 2004, September 2004, February 2005, 
November 2006, June 2007, September 2007, February 2008, and 
July 2008 treatment records found the veteran's thought 
process to be logical; abstract thinking was normal; level of 
intelligence to be average; and his judgment to be good.  
Similarly, the June 2007 VA examination found the veteran's 
thought processes and content to be goal directed and 
coherent; and no evidence of psychosis.

The August 2004, September 2004, February 2005, November 
2006, June 2007, September 2007, February 2008, and July 2008 
treatment records found the veteran to be oriented to person, 
place, and time.  In addition, the June 2007 VA examination 
found that he was alert and oriented times 4.  Thus, his PTSD 
has not resulted in spatial disorientation.  

The August 2004, September 2004, February 2005, November 
2006, June 2007, September 2007, February 2008, and July 2008 
treatment records noted that the veteran's appearance was 
clean, and his demeanor cooperative.  Further, the June 2007 
VA examination found that he was casually dressed and well-
groomed.  Accordingly, the Board finds that his PTSD has not 
resulted in neglect of personal appearance and hygiene.

The Board acknowledges that the veteran has testified that he 
experiences symptoms of anger and irritability due to his 
PTSD, and that there is evidence of such in the treatment 
records.  However, the competent medical evidence does not 
reflect that it is of such severity as to constitute impaired 
impulse control with periods of violence.  For example, 
records dated in July 2004 noted no history of violence.  In 
addition the August 2004, September 2004, February 2005, 
November 2006, June 2007, September 2007, February 2008, and 
July 2008 treatment records consistently show no evidence of 
psychotic thinking, and no homicidal ideation.  Similar 
findings were made on the June 2007 VA examination.

The Board notes that the veteran has essentially contended 
that his level of occupational and social impairment is of 
such severity due to his service-connected PTSD that it 
warrants a rating in excess of 50 percent.  However, all 
compensable evaluations under the schedular criteria include 
such impairment.  Therefore, the issue is whether the level 
of the veteran's occupational and social impairment is of 
such severity as to warrant a rating in excess of 50 percent.

Of particular importance in evaluating the veteran's level of 
occupational and social impairment are the Global Assessment 
of Functioning (GAF) scores he has been assigned, because 
such designations are based on a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995).

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
and 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 (incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes).

In this case, the Board acknowledges that the June 2007 VA 
examiner assigned a GAF score of 45, and specifically stated 
that it was to reflect serous impairment in industrial and 
multiple areas of social functioning with respect to PTSD.  
However, a thorough review of the treatment records indicate 
that the veteran was consistently assigned GAF scores in the 
51 to 60 range, which reflect moderate difficulty in social, 
occupational or school functioning.  Moreover, the June 2007 
VA examiner also stated that the mental status findings did 
not demonstrate any major limitations that would preclude 
employment.  In addition, records dated in July 2008 stated, 
in part, that the veteran does not have severe functional 
impairment due to his PTSD.  Based on the foregoing, the 
Board finds that the level of occupational and social 
impairment attributable to the veteran's service-connected 
PTSD is adequately reflected by the current 50 percent 
rating, and does not meet or nearly approximate the criteria 
for the next higher rating of 70 percent.

For these reasons, the Board finds no distinctive periods 
during the pendency of this case where the veteran's PTSD 
warranted a rating in excess of the 50 percent rating 
currently in effect.


ORDER

Entitlement to service connection for recurrent headaches is 
denied.

Entitlement to service connection for a right shoulder 
disorder is denied.

New and material evidence having been received to reopen the 
claim of entitlement to service connection for a right knee 
disorder, the claim is reopened.  To this extent only, the 
benefit sought on appeal is allowed.

Entitlement to a temporary total convalescent rating for 
treatment of a service-connected disability is denied.

Entitlement to an initial rating in excess of 50 percent for 
PTSD is denied.


REMAND

In this case, the Board finds that the veteran's service 
treatment records include findings indicative of the claimed 
right knee disorder, low back disorder, left shoulder 
disorder, and bilateral carpal tunnel syndrome.  For example, 
records dated in June 1994 note complaints of trauma to the 
right leg, with X-rays of the right knee being normal.  He 
was again treated for complaints of right knee pain in April 
2004.  

Regarding the low back disorder, the veteran indicated on his 
January 1997 Report of Medical History that he had 
experienced low back pain for the past 2 years due to a 
injury on the job.  He was also noted as having a history of 
low back pain on his March 2003 pre-deployment examination, 
and records indicate he was treated for complaints of back 
pain on multiple occasions during his 2003 to 2004 period of 
active service.

With respect to the left shoulder, the veteran's service 
treatment records for the 2003 to 2004 period of service 
indicate treatment on multiple occasions for shoulder pain, 
but did not specify whether it was the right, left, or both 
shoulder(s).  

Finally, service records dated in April 2004 note complaints 
of tingling in hands, probable mild carpal tunnel syndrome, 
bilateral wrist.  

The record reflects that the veteran's service connection 
claim for the low back, right knee, and carpal tunnel 
syndrome were initially denied pursuant to the holding of 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) which 
held that "pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."  For example, the February 2005 VA examiner stated 
that he could find no objective evidence or organic pathology 
to explain the veteran's low back pain.  Similarly, the 
examiner diagnosed status-post carpal tunnel syndrome, both 
wrists, without objective findings of its presence today.  
However, the veteran has continued to complain and receive 
medical treatment for the low back, left shoulder, right 
knee, and both wrists.  The SSA records, including the August 
2006 SSA decision, notes osteoarthritis of the back, 
bilateral knees; and carpal tunnel syndrome of the bilateral 
wrists.

The Board further notes that the February 2005 VA examination 
did diagnose impingement syndrome of both shoulders, and 
osteoarthritis of both acromioclavicular joints.  However, no 
competent medical opinion is of record which reflects whether 
the current left shoulder disorder is causally related to the 
in-service treatment for shoulder pains.

In view of the foregoing, the Board concludes that additional 
development is required to confirm whether the veteran 
currently has chronic disabilities of the low back, left 
shoulder, or right knee and carpal tunnel syndrome, and 
whether such disabilities are causally related to active 
service.  With respect to the low back, this requires a 
determination as to whether the pre-existing back disorder 
was aggravated by the 2003 to 2004 period of active service.  
When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Therefore, a remand is required in this case.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

For these reasons, the case is REMANDED for the following 
action:

1.  Please obtain the names and addresses 
of all medical care providers who have 
treated the veteran for his complaints of 
the low back, left shoulder, right knee, 
and carpal tunnel syndrome since April 
2008.  After securing any necessary 
release, obtain those records not on 
file.

2.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to evaluate his low back, left shoulder, 
right knee, and carpal tunnel syndrome.  
The claims folder should be made 
available to the examiner for review of 
pertinent documents therein in connection 
with the examination; the examiner must 
indicate that the claims folder was 
reviewed.

Following examination of the veteran, the 
examiner must make a specific finding as 
to whether the veteran currently has 
chronic disabilities of the low back, 
left shoulder, right knee, and carpal 
tunnel syndrome of the wrists.

For any such disability found to exist on 
examination, the examiner must express an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
likelihood) that any such disability is 
causally related to active service.  In 
particular, the examiner must express an 
opinion as to whether the veteran's low 
back disorder pre-existed his 2003 to 
2004 period of active service, and, if 
so, whether it was aggravated by such 
service.  By aggravation the Board means 
a permanent increase in the severity of 
the underlying disability beyond its 
natural progression.

A complete rationale for any opinion 
expressed should be provided.

If the examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.

3.  Thereafter, please review the claims 
folder to ensure that the foregoing 
requested development has been completed.  
In particular, review the examination 
report to ensure that it is responsive to 
and in compliance with the directives of 
this remand and, if not, implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, 
readjudicate the issues on appeal in 
light of any additional evidence added to 
the records assembled for appellate 
review.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the last SSOC in April 2008, and provided an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


